DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 10, 11, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel (WO 0140038 A1) in view of Kato (USpgpub 20180283967).
Regarding claims 1 and 11, Reichel discloses a brake pedal assembly comprising: a pedal (3); and a pedal resistance force member (1 or 4, 10, 11, 12) operably coupled to the pedal and including: a damper pedal resistance force module (4, 10) defining an interior fluid- filled cavity (25); a shaft (18) extending through the damper module and including a piston (21) mounted thereon and moveable through the fluid-filled cavity to generate a damper resistance force; a spring pedal resistance force module  (16) adapted to generate a spring pedal resistance force; a pedal force sensing module (7, 8; disclosure describes various mounting positions for the sensor) mounted to the pedal resistance force member; a pedal position sensor (7, 9) mounted to the pedal resistance force member; and a pedal force sensor  (8) mounted to the pedal resistance force member, wherein the spring pedal resistance force module and the pedal force module are located at the same end of the pedal resistance force member (as described in the translation, the force sensor 8 could be located at either end of the device and thus would read on this limitation since it could be located at 14 which is on the side of the spring resistance force module 16). 
Dietmar fails to disclose wherein the pedal force sensing module includes a deflectable strain gauge plate with a deformable strain gauge element, the strain gauge plate being deflectable and the strain gauge element being deformable in response to the application of a force against the strain gauge plate and a bracket coupled to the pedal and extending into the pedal force sensing module and into contact with the deflectable strain gauge.
Kato teaches the concept of providing a pedal force sensing module includes a deflectable strain gauge plate (11) with a deformable strain gauge element (22), the strain gauge plate being deflectable and the strain gauge element being deformable in response to the application of a force against the strain gauge plate (seen in figures) and a bracket (30) coupled to the pedal and extending into the pedal force sensing module and into contact with the deflectable strain gauge (seen in figures 2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic force sensing module disclosed by Dietmar to make use of a force sensing module as described by Kato in order to provide the same predictable result of detecting the amount of force provided by the pedal movement. It is important to note that Applicant’s added limitations drawn to the specific strain gauge only nominally set forth common structural details of these types of force sensors, the claims do not go into further detail as to the structural relationship of these elements with the brake pedal assembly until subsequent claims. As such this is even more evidence that one having ordinary skill in the art would have the knowledge necessary to bodily incorporate these details into the base reference using known knowledge in the art. In fact the simple act of placing the force sensor or strain gauge element (8 in Reichel) on plate (14 in Reichel) would read  on these elements and that is already contemplated in Reichel.

Regarding claim 6,  Reichel discloses the brake pedal assembly of claim 1 wherein the pedal resistance force member includes a moveable sleeve (15) and a fixed sleeve (20), the moveable sleeve moving in response to the movement of the pedal, the shaft being operably coupled to the moveable sleeve and moveable in response to the movement of the moveable sleeve (evident from figures), the spring pedal resistance force module being coupled to the moveable sleeve and including a first spring (35) compressible in response to movement of the moveable sleeve for generating the spring pedal resistance force.  
Regarding claim 16, Reichel discloses a brake pedal assembly comprising: a pedal (3); and a pedal resistance force member (1 or 4, 10, 11, 12) operably coupled to the pedal and including: a damper pedal resistance force module (4, 10) defining an interior fluid- filled cavity (25); a shaft (18) extending through the damper module and including a piston (21) mounted thereon and moveable through the fluid-filled cavity to generate a damper resistance force; a spring pedal resistance force module  (16) adapted to generate a spring pedal resistance force; a pedal force sensing module (7, 8; disclosure describes various mounting positions for the sensor) mounted to the pedal resistance force member; a pedal position sensor (7, 9) mounted to the pedal resistance force member; and a pedal force sensor  (8) mounted to the pedal resistance force member, wherein the spring pedal resistance force module and the pedal force module are located at the same end of the pedal resistance force member (as described in the translation, the force sensor 8 could be located at either end of the device and thus would read on this limitation since it could be located at 14 which is on the side of the spring resistance force module 16). Reichel discloses the brake pedal assembly of claim 1 wherein the pedal resistance force member includes a moveable sleeve (15) and a fixed sleeve (20), the moveable sleeve moving in response to the movement of the pedal, the shaft being operably coupled to the moveable sleeve and moveable in response to the movement of the moveable sleeve (evident from figures), the spring pedal resistance force module being coupled to the moveable sleeve and including a first spring (35) compressible in response to movement of the moveable sleeve for generating the spring pedal resistance force.  
Dietmar fails to disclose wherein the pedal force sensing module includes a deflectable strain gauge plate with a deformable strain gauge element, the strain gauge plate being deflectable and the strain gauge element being deformable in response to the application of a force against the strain gauge plate.
Kato teaches the concept of providing a pedal force sensing module includes a deflectable strain gauge plate (11) with a deformable strain gauge element (22), the strain gauge plate being deflectable and the strain gauge element being deformable in response to the application of a force against the strain gauge plate (seen in figures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic force sensing module disclosed by Dietmar to make use of a force sensing module as described by Kato in order to provide the same predictable result of detecting the amount of force provided by the pedal movement. It is important to note that Applicant’s added limitations drawn to the specific strain gauge only nominally set forth common structural details of these types of force sensors, the claims do not go into further detail as to the structural relationship of these elements with the brake pedal assembly until subsequent claims. As such this is even more evidence that one having ordinary skill in the art would have the knowledge necessary to bodily incorporate these details into the base reference using known knowledge in the art. In fact the simple act of placing the force sensor or strain gauge element (8 in Reichel) on plate (14 in Reichel) would read  on these elements and that is already contemplated in Reichel.
Regarding claims 7 and 17, Reichel discloses the brake pedal assembly of claim 6 wherein the pedal force sensing module is coupled to the moveable sleeve (as described in the translation the force sensor 8 could be located on 18 or on 14 which are coupled to the sleeve).  
Regarding claims 10 and 20, Reichel fails to explicitly disclose that the pedal resistance force member of claim wherein a magnet is coupled to the sleeve, the pedal position sensor comprising a Hall Effect sensor mounted to the moveable sleeve and adapted for sensing changes in the magnetic field generated by the magnet for determining the position of the pedal in response to the movement of the Hall Effect sensor relative to the magnet. Although Reichel does disclose the displacement sensor could be any variation of known sensors. It is important to note that hall effect sensors are old and well known.
Kato discloses the concept of utilizing a hall effect sensor as a linear displacement sensor in which the magnet can be mounted stationary and the sensor could be moveable (pg.4, lines 22-25). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the displacement sensor disclosed in Reichel to make use of a hall effect sensor in which the magnet is mounted to the fixed sleeve and the sensor to the movable sleeve as suggested in Kato, in order to provide the same predictable result of sensing the linear displacement of the device.
Allowable Subject Matter
Claims 9, 19, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Upon further reconsideration of claims 9, 19, 21-24 and Applicant’s remarks regarding the specifics of these claims it is deemed that based on the preponderance of evidence, the prior art does not provide sufficient grounds to establish a prima facie case of obviousness on these limitations. More particularly, the claims add just enough detail of the bracket and structural interrelationships of said bracket with other members of the pedal assembly such that there is not sufficient evidence to warrant the modification of the base prior art reference to meet these limitations.
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose the added limitations as well as the limitation of the spring pedal resistance force module and pedal force sensing module being located at the same end of the pedal assembly.
First, in order to address the limitation of the modules being located at the same end of the pedal assembly, as stated in the previous action this feature is readily apparent in the prior art Reichel. Based on the interpretation made in the office action, the spring pedal resistance force module which includes spring 16 is located at a top end of the pedal assembly. Likewise the force sensing module comprising force sensor 7,8 has been disclosed per the translation as being relocatable to different areas of the pedal assembly, one of said areas being at or on base plate 14 which is located on the same said as the spring force module. Thus Reichel clearly reads on the limitation as written.
As to the newly added limitations which bring in a few more particular details of the force sensing module including a strain gauge plate with a deformable strain gauge element, it is important to first note that these are the basic components of well known force sensors or strain gauges. Thus in an art with a high level of predictability, one having ordinary skill in the art would have significant knowledge in the bodily incorporation of these sensors into devices. That being said, Reichel already contemplates the movement of the force sensor 8 to various locations, one of which being on plate 14. This alone is almost sufficient evidence to read on the limitation of a strain gauge and a gauge plate since a force sensor or dynamometer typically work with these components. Despite this evidence, a further teaching is provided to showcase how these types of sensors are known in the field and one having ordinary skill in the would readily be able to incorporate the features of a strain gauge element and deflectable strain gauge plate into Reichel for example simply by modifying plate 14 to be deflectable and have a deformable strain gauge as is suggested by the teaching reference. None of these exceeds the level of ordinary skill in the art nor is impermissible hindsight as both prior art references already contemplate these features.
That being said, upon reconsideration of the further dependent claims that bring in more specifics of the bracket and details of the structural interrelationships of the sensor structure with said bracket and pedal assembly, these claims have been deemed to be sufficient for allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/            Primary Examiner, Art Unit 3656